PER CURIAM.
We affirm appellant’s convictions for second degree murder with a firearm and aggravated assault with a firearm. We also affirm the sentences imposed for each of these offenses. Appellant cannot challenge the trial court’s failure to make specific findings as required by the habitual offender statute, section 775.084(3), Florida Statutes (1993), for the first time on appeal. The state correctly argues that this issue was not properly preserved for appeal because Colligan failed to object to the pronouncement of habitual offender status at the sentencing hearing or by motion pursuant to Florida Rule of Criminal Procedure 3.800. Fla. R.App. P. 9.1400(d); § 924.051(3), Fla. Stat. (Supp.1996). See Pryor v. State, 1997 WL 667605, — So.2d - (Fla. 3d DCA Oct.29, 1997); Callins v. State, 698 So.2d 883 (Fla. 4th DCA 1997).
AFFIRMED.
GLICKSTEIN, DELL and WARNER, JJ., concur.